DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/25/2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 16, 20, 21 and 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over Bush et al. [US 2008/122562] in view of Barthruff et al. [US 4,251,788].
Claim 16, Bush et al. discloses a switching device [a hermetically sealed relay 10/100] comprising: at least one stationary contact [68/680] and a movable contact [22/220] in a switching chamber [32/320] configured to contain a gas containing H2 [paragraph 0023], wherein the movable contact [22/220] is movable by a magnetic armature [14/140] with a shaft [36/360], wherein the shaft [14/140] projects through an opening [44/440] in a yoke [42/420] which is part of a magnetic circuit, and wherein a liner [bushing, not shown; paragraph 0014] is arranged in the opening of the yoke, the liner configured to guide the shaft [“bushing (not shown) may be provided between the insulated rod 36 and the top core 42 to reduce friction and thereby facilitate movement of the insulated rod 36 through the opening 44”; paragraph 0014], and wherein the liner [bushing not shown] has an outer surface which is partially in contact with an inner wall of the opening of the yoke [42, the bushing is located in the opening 44 of the yoke 42, therefore the outer surface of the bushing is in contact with an inner surface of the yoke 42 which defines the hole 44] and in which at least one channel is formed [the bushing not shown, has a channel for the shaft to pass there through; paragraph 0014].
Bush et al. fails to teach that the liner is composed of a plastic and that the at least one channel and the shaft are separated from one another.
Barthruff et al. teaches a switching device [figure 1] comprising at least one fixed contact [18/19] and a moveable contact [31]; wherein the movable contact [31] is movable by a magnetic armature [12] with a shaft [20], wherein the shaft [20] projects through an opening [21] in a yoke [2] which is part of a magnetic circuit, and wherein a liner [25] composed of a plastic [col. 3 line 30] is arranged in the opening [21] of the yoke [2], wherein the liner has at least one channel [formed from slotted portion 27 in figures 2 and 3] wherein at least one channel and the shaft are separated from one another [the separation is caused by radially extended segments 26, col 3 lines 29-40] in order to relieve stress on the bushing [col. 3 lines 50-64].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the plastic liner design of Barthruff et al. with various channels wherein at least one channel and the shaft are separated in the switching device of Bush et al. wherein the at least one channel separated from the shaft reduced stress on the bushing [Barthruff et al. col. 3 lines 50-64] and as Bush et al. is silent as to the material of the optional liner it discloses [paragraph 0023] and Barthruff et al. teaches that a plastic liner is known to be used between the shaft and the yoke.  Additionally it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Claim 20, Bush et al. as modified discloses the switching device according to claim 16, wherein Barthruff et al. teaches that the liner [25] has a cylindrical guide [figures 1-3] opening in which the shaft [20] is arranged.
Claim 21, Bush et al. as modified discloses the switching device according to claim 16, wherein Barthruff et al. teaches that the liner [25] is fastened in the opening [21] of the yoke [2] by a press fit. The Examiner notes that the limitation of “by a press fit” is considered as a product-by-process limitation. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777F, 2d 659, 698, 227 USPQ 964, 966 (Fed. Cir. 1985); see also MPEP 2113.	
Claim 23, Bush et al. as modified discloses the switching device according to claim 16, wherein Barthruff et al. teaches that the at least one channel runs parallel to the shaft [figures 1-3].
Claim 24, Bush et al. as modified discloses the switching device according to claim 16, wherein Barthruff et al. teaches that the at least one channel runs from a side that is facing away from the movable contact to a side of the liner that faces the movable contact [figure 1].
Claim 25, Bush et al. as modified discloses the switching device according to claim 16, wherein Barthruff et al. teaches that the outer surface of the liner comprises a plurality of channels [figures 1-3].
Claim 26, Bush et al. as modified discloses the switching device according to claim 16, wherein Barthruff et al. teaches that the shaft is configured to be guided in the liner [25] free of contact with the yoke [2; as shown in figure 1, the bushing 25 physically separates the shaft [20 from the yoke 2].
Claim 27, Bush et al. as modified discloses the switching device according to claim 16, wherein Bush et al further discloses that the shaft [38/380], with a shaft end [36/360], projects into an opening in a magnetic core [16/160], the incorporation of the liner of Barthruff et al. as presented in claim 16 above results in the liner projects into the opening in the magnetic core in at least one switching state of the switching device.

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bush et al. [US 2008/122562] in view of Barthruff et al. [US 4,251,788], as applied above, and further in view of Jamison et al. [US 2013/0053284]. 
Claim 17, Bush et al. as modified discloses the switching device according to claim 16, wherein the chamber is filled with hydrogen, but fails to teach that the liner includes a hydrogen-compatible plastic.
	Jamison et al. teaches that a known material for a bushing includes plastics and polymers like polyether ether ketone (PEEK), polyurethane, and polytetrafluoroethylene (PTFE); composites including those with additives like carbon fibers, glass fibers, and nanomaterials; carbon nanotube carpets; and any combination thereof [paragraph 0051].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the bushing of Bush et al. as modified with a hydrogen-compatible plastic to prevent degradation of the lining since it comes into contact with the hydrogen in the sealed chamber using known materials to make bushings [Jamison et al. paragraph 0051] and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Claim 18, Bush et al. as modified discloses the switching device according to claim 16, with the exception of the liner includes a polyethylene, a glass-filled polybutylene terephthalate, and/or a polyether ether ketone.
	Jamison et al. teaches that a known material for a bushing includes plastic and polymers like polyether ether ketone (PEEK) [paragraph 0051].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the bushing of Bush et al. as modified with polyether ether ketone as it was a known material to make bushings [Jamison et al. paragraph 0051] and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Claim 19, Bush et al. as modified discloses the switching device according to claim 16, with the exception of the liner is formed from a polyether ether ketone.
	Jamison et al. teaches that a known material for a bushing includes plastic and polymers like polyether ether ketone (PEEK) [paragraph 0051].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the bushing of Bush et al. as modified with polyether ether ketone as it was a known material to make bushings [Jamison et al. paragraph 0051] and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Bush et al. [US 2008/122562] in view of Barthruff et al. [US 4,251,788], as applied above, and further in view of Tsutsumi et al. [US 2016/0189901].
	Claim 28, Bush et al. as modified discloses the switching device according to claim 16, with the exception of the yoke includes pure iron or a low-doped iron alloy.
	Tsutsumi et al. teaches an electromagnetic switching device wherein the yoke is   constructed from a magnetic material such as pure iron that is highly permeable in order to reduce its magnetoresistance [paragraph 0036].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the switching device of Bush et al. as modified with a yoke from pure iron as taught by Tsutsumi et al. in order to reduce the yokes magnetoresistance [Tsutsumi et al. paragraph 0036].

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Bush et al. [US 2008/122562] in view of Barthruff et al. [US 4,251,788], as applied above, and further in view of Bush et al. [US 2009/0114622] (hereafter known as “Bush2”).
Claim 29, Bush et al. as modified discloses the switching device according to claim 16, with the exception of the shaft includes stainless steel.
Bush2 teaches a sealed relay comprising a shaft [44] made from stainless steel [paragraph 0023].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the shaft of Bush et al. as modified from stainless steel as taught by Bush2, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Bush et al. [US 2008/122562] in view of Barthruff et al. [US 4,251,788], as applied above, and further in view of Guichard [US 3,818,392].
Claim 30, Bush et al. as modified discloses the switching device according to claim 16, with the exception of the gas has an H2 content of at least 50%.
Guichard teaches a sealed contact chamber [12] wherein the H2 [hydrogen] is used to suppress arcing between contacts wherein the H2 content should be 80% [col. 3 lines 50-55].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to adjust the concentration of the H2 gas of Bush et al. as modified to be at least 50% [80%] as taught by Guichard, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Claims 31 and 36-39 are rejected under 35 U.S.C. 103 as being unpatentable over Bush et al. [US 2008/122562] in view of Mormino [US 2007/0151965] and in further view of Barthruff et al. [US 4,251,788], in an alternative interpretation.
Claim 31, Bush et al. discloses a switching device [a hermetically sealed relay 10/100] comprising: at least one stationary contact [68/680] and a movable contact [22/220] in a switching chamber [32/320] configured to contain a gas containing H2 [paragraph 0023], wherein the movable contact [22/220] is movable by a magnetic [14/140] with a shaft [36/360], wherein the shaft projects [36/360] through an opening [44] in a yoke [42] which is part of a magnetic circuit, wherein a liner [bushing, not shown; paragraph 0014] is arranged in the opening [44] of the yoke [42; “bushing (not shown) may be provided between the insulated rod 36 and the top core 42 to reduce friction and thereby facilitate movement of the insulated rod 36 through the opening 44”; paragraph 0014], the liner configured to guide the shaft [paragraph 0014].
Bush et al. fails to teach that the liner is fastened in the opening of the yoke independently of a movement of the shaft by a press fit.
The Examiner notes that the limitation of “fastened… by a press fit” is considered as a product-by-process limitation. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777F, 2d 659, 698, 227 USPQ 964, 966 (Fed. Cir. 1985); see also MPEP 2113.	
Mormino teaches a contactor assembly comprising a liner [108b] is arranged in the opening of the yoke [108a], the liner configured to guide a shaft [100e], wherein the liner [108b] is fastened in the opening of the yoke independently of a movement of the shaft [paragraph 0034].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to secure the bushing of Bush et al. to the opening in the yoke as taught by Mormino in order to guide the shaft during its entire travel stroke during operation.
Bush et al. in view of Mormino fails to teach that the liner is composed of a plastic.
Barthruff et al. teaches a switching device [figure 1] comprising at least one fixed contact [18/19] and a moveable contact [31]; wherein the movable contact [31] is movable by a magnetic armature [12] with a shaft [20], wherein the shaft [20] projects through an opening [21] in a yoke [2] which is part of a magnetic circuit, and wherein a liner [25] composed of a plastic [col. 3 line 30] is arranged in the opening [21] of the yoke [2].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the plastic liner of Barthruff et al. in the switching device of Bush et al. in view of Mormino as Bush et al. is silent as to the material of the optional liner it discloses [paragraph 0023] and Barthruff et al. teaches that a plastic liner is known to be used between the shaft and the yoke.  Additionally it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Claim 36, Bush et al. as modified discloses the switching device according to claim 31, wherein Mormino teaches that the liner [108b] has a cylindrical guide opening [108e] in which the shaft [100] is arranged [figure 3, paragraph 0036].
Claim 37, Bush et al. discloses a switching device [a hermetically sealed relay 10/100] comprising: at least one stationary contact [68/680] and a movable contact [22/220] in a switching chamber [32/320] configured to contain a gas containing H2 [paragraph 0023], wherein the movable contact [22/220] is movable by a magnetic armature [14/140] with a shaft [36/360], wherein the shaft [36/360] projects through an opening [44] in a yoke [42] which is part of a magnetic circuit, wherein a liner [bushing, not shown; paragraph 0014] is arranged in the opening [44] of the yoke [42; “bushing (not shown) may be provided between the insulated rod 36 and the top core 42 to reduce friction and thereby facilitate movement of the insulated rod 36 through the opening 44”; paragraph 0014], the liner configured to guide the shaft [paragraph 0014], and wherein the shaft [36/360], with a shaft end [38], projects into an opening in a magnetic core [16; figure 2], 
Bush et al. fails to specifically teach that the liner projects into the opening in the magnetic core in at least one switching state of the switching device.
Mormino teaches a contactor assembly comprising a liner [108b] is arranged in the opening of the yoke [108a], the liner configured to guide a shaft [100e], wherein the liner [108b] is fastened in the opening of the yoke independently of a movement of the shaft [paragraph 0034] and the liner projects into an opening in the magnetic core [between 108a and 106] in at least one switching state of the switching device [figure 4].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to secure the bushing of Bush et al. to the opening in the yoke as taught by Mormino so that the bushing extends into the void in order to increase the surface area the guide can support the shaft along its travel stroke during operation.
Bush et al. in view of Mormino fails to teach that the liner is composed of a plastic.
Barthruff et al. teaches a switching device [figure 1] comprising at least one fixed contact [18/19] and a moveable contact [31]; wherein the movable contact [31] is movable by a magnetic armature [12] with a shaft [20], wherein the shaft [20] projects through an opening [21] in a yoke [2] which is part of a magnetic circuit, and wherein a liner [25] composed of a plastic [col. 3 line 30] is arranged in the opening [21] of the yoke [2].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the plastic liner of Barthruff et al. in the switching device of Bush et al. in view of Mormino as Bush et al. is silent as to the material of the optional liner it discloses [paragraph 0023] and Barthruff et al. teaches that a plastic liner is known to be used between the shaft and the yoke.  Additionally it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Claim 38, Bush et al. as modified discloses the switching device according to claim 37, wherein Mormino teaches that the liner [108b] permanently projects into the opening in the magnetic core [figure 4; paragraph 0034].
Claim 39, Bush et al. as modified discloses the switching device according to claim 37, wherein Bush et al. further discloses comprising a spring [84] completely arranged inside the opening in the magnetic core [figure 2].
Claims 32 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Bush et al. [US 2008/122562] in view of Mormino [US 2007/0151965] and Barthruff et al. [US 4,251,788], as applied above, and further in view of Jamison et al. [US 2013/0053284]. 
Claim 32, Bush et al. as modified discloses the switching device according to claim 31, wherein the chamber is filled with hydrogen, but fails to teach that the liner includes a hydrogen-compatible plastic.
Jamison et al. teaches that a known material for a bushing includes plastics and polymers like polyether ether ketone (PEEK), polyurethane, and polytetrafluoroethylene (PTFE); composites including those with additives like carbon fibers, glass fibers, and nanomaterials; carbon nanotube carpets; and any combination thereof [paragraph 0051].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the bushing of Bush et al. as modified with a hydrogen-compatible plastic to prevent degradation of the lining since it comes into contact with the hydrogen in the sealed chamber using known materials to make bushings [Jamison et al. paragraph 0051] and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Claim 35, Bush et al. as modified discloses the switching device according to claim 31, with the exception of the liner is formed from a polyether ether ketone.
Jamison et al. teaches that a known material for a bushing includes plastic and polymers like polyether ether ketone (PEEK) [paragraph 0051].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the bushing of Bush et al. as modified with polyether ether ketone as it was a known material to make bushings [Jamison et al. paragraph 0051] and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Bush et al. [US 2008/122562] in view of Mormino [US 2007/0151965] and Barthruff et al. [US 4,251,788], as applied above, and further in view of Kawaguchi et al. [US 4,653,495]. 
Claim 33, Bush et al. as modified discloses the switching device according to claim 31, with the exception of the liner includes a polyethylene. 
Kawaguchi et al. teaches that a known material for a bushing includes a polyamide resin, powdered high density polyethylene and potassium titanate whiskers [abs].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the bushing of Bush et al. as modified with polyethylene as it was a known material to make bushings [Kawaguchi et al. abs] and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Bush et al. [US 2008/122562] in view of Mormino [US 2007/0151965] and Barthruff et al. [US 4,251,788], as applied above, and further in view of Rojko [US 2015/0053541]. 
Claim 34, Bush et al. as modified discloses the switching device according to claim 31, with the exception of liner includes a glass-filled polybutylene terephthalate.
Rojko teaches that a known material for a bushing includes plastic, a resin, a polymer, nylon or PBT [paragraph 0029].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the bushing of Bush et al. as modified with glass-filled polybutylene terephthalate (PBT) as it was a known material to make bushings [Kawaguchi et al. abs] and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Response to Arguments
Applicant's arguments filed 03/25/2022 with respect to the rejection(s) of claims 16-30 have been fully considered but they are not persuasive.
Regarding Claims 16-30, Applicant contends that the newly amended limitations of claim 16 overcome Bush et al. and Barthruff et al.
“Moreover, Applicant has amended the claim to advance prosecution and to address the other interpretation of the Examiner provided on pages 4 and 5 of the Office Action with respect to Barthruff. As can be easily seen in Barthruff's Figure 1, the slits between the tine-like segments 26, 28 are not separated from the stem 20.”
In response, as shown in figure 1 of Barthruff et al. the segments 26 are radially spaced apart from the stem meaning the channels associated with these portions are separated from the stem 20 [col 3 lines 29-40] in order to relieve stress on the bushing [col. 3 lines 50-64]. Therefore the newly amended claim limitation is taught by Barthruff et al. which teaches a switching device [figure 1] comprising at least one fixed contact [18/19] and a moveable contact [31]; wherein the movable contact [31] is movable by a magnetic armature [12] with a shaft [20], wherein the shaft [20] projects through an opening [21] in a yoke [2] which is part of a magnetic circuit, and wherein a liner [25] composed of a plastic [col. 3 line 30] is arranged in the opening [21] of the yoke [2], wherein the liner has at least one channel [formed from slotted portion 27 in figures 2 and 3] wherein at least one channel and the shaft are separated from one another [the separation is caused by radially extended segments 26, col 3 lines 29-40] in order to relieve stress on the bushing [col. 3 lines 50-64].  
Applicant’s arguments, filed 03/25/2022, with respect to the rejection(s) of claims 31-39 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Mormino [US 2007/0151965] which teaches a contactor assembly comprising a liner [108b] is arranged in the opening of the yoke [108a], the liner configured to guide a shaft [100e], wherein the liner [108b] is fastened in the opening of the yoke independently of a movement of the shaft [paragraph 0034] and the liner projects into an opening in the magnetic core [between 108a and 106] in at least one switching state of the switching device [figure 4].  This discloses the newly presented claimn limitation(s), see above for further detail.
Additionally the Examiner notes that the limitation of “the liner is fastened in the opening of the yoke… by a press fit” is considered as a product-by-process limitation. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777F, 2d 659, 698, 227 USPQ 964, 966 (Fed. Cir. 1985); see also MPEP 2113.	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bernard Rojas whose telephone number is (571)272-1998. The examiner can normally be reached Mon. thru Fri. 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERNARD ROJAS/Primary Examiner, Art Unit 2837